      Case 2:19-cv-01317-KJM-JDP Document 6 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LORI D. LYNN,                                      No. 2:19-cv-1317-KJM-EFB PS
12                       Plaintiff,
13               v.                                      FINDINGS AND RECOMMENDATIONS
14    SACRAMENTO COUNTY JUVENILE
      DEPENDENCY COURT, CAROL
15    CHRISMAN, TAMERA ZEACHA,
      SHERRI HELLER, ABBY RIOS,
16
                         Defendants.
17

18

19           On August 28, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

20   § 1915(e)(2).1 The court dismissed the complaint for failure to state a claim, explained the

21   deficiencies therein, and granted plaintiff thirty days in which to file an amended complaint to

22   cure the deficiencies. ECF No. 5. The order warned plaintiff that failure to file an amended

23   complaint could result in the dismissal of this action. Id. The time for acting has passed and

24   plaintiff has not filed an amended complaint or otherwise responded to the court’s order. Thus, it

25   appears that plaintiff is unable or unwilling to cure the defects in the complaint.

26   /////

27
             1
              This action, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:19-cv-01317-KJM-JDP Document 6 Filed 09/29/20 Page 2 of 2

 1          Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice
 2   for failure to state a claim as set forth in the August 28, 2020 order (ECF No. 5).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, plaintiff may file written objections
 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 7   and Recommendations.” Failure to file objections within the specified time may waive the right
 8   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
 9   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: September 29, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
